The UBS Funds Supplement to the Summary Prospectuses The UBS Funds UBS Asset Growth Fund UBS Dynamic Alpha Fund UBS Global Allocation Fund UBS Multi-Asset Income Fund UBS Equity Long-Short Multi-Strategy Fund UBS U.S. Defensive Equity Fund UBS Fixed Income Opportunities Fund UBS Municipal Bond Fund Supplement to the Summary Prospectuses June 30, 2015 Dear Investor, The purpose of this supplement is to update the Summary Prospectuses of the above-listed series (each a “Fund” and collectively, the “Funds”) of The UBS Funds (the “Trust”) dated October 28, 2014, as supplemented. At a recent meeting of the Board of Trustees (the “Board”) of the Trust, the Board approved the elimination of the redemption fees for the Funds, effective August 3, 2015 for any redemptions taking place on or after that date.In connection with that change, the Summary Prospectuses are revised to delete all references to the redemption fees, effective August 3, 2015. PLEASE BE SURE TO RETAIN THIS IMPORTANT INFORMATION FOR FUTURE REFERENCE. ZS-721
